Title: To George Washington from Bartholomew Dandridge, 22 August 1777
From: Dandridge, Bartholomew
To: Washington, George



Dear Sir
Williamsburg [Va.] August 22d 1777.

Our Country has for sometime past been greatly alarmed by the appearance of a very formidable Fleet (upwards of 200 Sail) in the Bay of Chesapeake, which from their first appearance moved very slowly up the Bay, & we have now Accounts of their passing by the Mouth of Potowmack 2 or 3 days ago, This Country is in as bad a situation to resist an Invasion at present as you can possibly conceive, our whole defence consists of Militia badly armed & undisciplined, our Fortifications are unfinished, our Naval Preparations trifleing, and disaffection to our Measures not intirely rooted out, but I hope the Opportunity now afforded us will be improved to better purposes than others have been, we have called about 4000 Militia from different parts of the Country into Service and given the Command of them to Col. Thomas Nelson with the Rank of Brigadier General, the Militia are coming in with alacrity & chearfulness and as an Express was sent from hence to Philadelphia on the first appearance of the Fleet off the Eastern Shore we were in hopes you could assist us at least so far as to send us a General of Experience & Reputation, We also hoped that you had intelligence of the Motions of this Fleet & that yourself & Army were refreshing themselves near Philadelphia ready to meet them at the Head of the Bay, where we suppose them destined, or to counteract any other Measure they might design to adopt, In this situation we remained under an expectation of hearing either from you or our Delegates in Congress by the Post yesterday, but no Person either in Publick or Private had a line from either that I could hear of until I discovered a Letter of yours in the Post Office directed to my Sister Washington, which as I expected would require an Answer by the Post, which it is now too late for you to get from my Sister, this aded to the great anxiety I had to hear of your welfare & true situation, & aided by the desire of several of your Friends, prevailed upon me to venture to open your Letter to my Sister, when I had the pleasure of hearing that yourself & Army were in good health & Spirits, but I was much disappointed to find that you were then fatigueing yourself with an unnecessary March, directly contrary to what you would have done had your intelligence been better, but I hope the Fatigue you & your Army will suffer by it, will be the worst consequence that will follow from it, as I make no doubt but you will still be at Philadelphia before Genl Howe if that should be his Object—I am also much concerned to hear of the situation of our Army

to the northward, some other Letters contain even worse Accots of them than yours, our whole dependance seems to be on you and your Army, in whom we all place the utmost Confidence, and hope God will prosper our Righteous Cause in your Hands to the utter confusion of our cruel wicked Enemies in the End.
I have the pleasure to inform you that my Sister Washington is in perfect Health, at Eltham, as are all our Friends in these parts, except Mr Custis’s little Girl who is in a fair way of recovering from the Whooping Cough & some other little Indisposition, I expect my Sister will write to you by this Post tho’ she should not get your Letter in time to answer it, which however I shall inclose & send to her at Eltham by my Boy in a few Minutes, & expect the pleasure of seeing her tomorrow. These Alarms have prevented me from having the pleasure of much of her Company since she has been in this part of the Country, I write this in a hurry & am afraid you will receive it in the same situation I will therefore only add my best wishes for your health & welfare, & beg you will send me a line when you are most at leisure. I am sincerely Dear Sir Your very affect. & obedt Servt

B. Dandridge


Our Governor is just taken ill which probably may prevent his writing to you, it may therefore not be amiss to inform you that the Resolutions of Congress respecting the recruiting Business, mentioned in your late Letter to him is not come to hand, & nothing is done in it.

